Eberly, J.
This is a suit in equity in the nature of a bill of review to vacate and set aside the judgment in an action at law entered in a case, entitled Roy A. James v. Chicago & N. W. R. Co., in the district court for Douglas county, Nebraska. In this action James recovered a judgment against the defendant company for $25,000 for personal injuries.
The action is based on alleged newly discovered evidence disclosed by an autopsy performed on the body of Roy A. James after death, which, it is claimed, establishes that his death and previous disability were due wholly to disease, and not due to any injury received while in the employment of the railway company.
Issues were joined on the petition of plaintiff, and there was a hearing in the district court for Douglas county, which resulted in that court refusing to order a new trial or vacate the judgment attacked. This is an appeal from that determination.
The record in the present case has been carefully examined with the resulting conclusion that the so-called newly discovered evidence is cumulative in character, and is not sufficient to warrant the exercise of the extraordinary powers of the district court sought to be invoked in this proceeding. Consideration of other questions presented, therefore, are unnecessary to the determination of the case.
The action of the district court for Douglas county, in denying to plaintiff the relief prayed for in this case, is approved, and the judgment is
Affirmed.